                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID ROBIN WHITMORE,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-296-G
                                              )
AUDREY SINGLETON et al.,                      )
                                              )
       Defendants.                            )

                                         ORDER

       Now before the Court is the Report and Recommendation (Doc. No. 30) issued by

United States Magistrate Judge Gary M. Purcell pursuant to 28 U.S.C. § 636(b)(1)(B)-(C).

No objection to the Report and Recommendation has been filed within the time allowed,

and no extension of time in which to object has been sought or granted. Judge Purcell

expressly informed Plaintiff of his right to object to the Report and Recommendation and

the consequences of failing to do so. Therefore, the Court finds that Plaintiff has waived

further review of all issues addressed in the Report and Recommendation. See Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991).

       IT IS THEREFORE ORDERED that the Report and Recommendation is

ADOPTED in its entirety, as though fully set forth herein. This mater is DISMISSED

without prejudice based upon Plaintiff’s failure to prosecute and to comply with the Court’s

orders. A separate judgment shall be entered.

       IT IS SO ORDERED this 24th day of October, 2019.
